UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1070



JOE D. CRAWFORD, M.D.,

                                                Plaintiff - Appellant,

          versus


PETER J. MESSITTE, U. S. District Judge;
UNITED STATES DISTRICT COURT, for the Southern
District of Maryland,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-3309-AW)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Joe D. Crawford, Appellant Pro Se. Allen F. Loucks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe D. Crawford appeals the district court’s order denying his

motion under Fed. R. Civ. P. 60(b).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Crawford v. Messitte, No. CA-98-3309-AW (D. Md. Dec. 14, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2